Citation Nr: 1209871	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, left knee injury.

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder, not otherwise specified, and secondary alcohol abuse.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2006, October 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The Veteran discussed these claims and testified in support thereof at the RO in May 2010, during an informal conference with a Decision Review Officer, and in November 2011, before the undersigned Veterans Law Judge.  

In a written statement received at the RO in June 2010, the Veteran's representative is raising a claim for revision or reversal of a November 1978 rating decision, in which the RO denied service connection for a left knee injury, on the basis that it is clearly and unmistakably erroneous.  Additionally, given the decision in the case with respect to the increased rating for PTSD, the issue of entitlement to a total disability based on unemployability (TDIU) is raised.  The Board refers these matters to the RO for appropriate action.

The Board addresses the claim of entitlement to service connection for tinnitus and entitlement to service connection for residuals, left knee injury, on its merits, in the REMAND section of this decision, below, and REMANDs these claims to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  Bilateral hearing loss is not related to the Veteran's active service and did not manifest to a compensable degree within a year of his discharge from active service.

2.  The Veteran does not currently have a left ankle disorder.

3.  In a rating decision dated in October 1978, the RO denied the Veteran entitlement to service connection for a left knee condition.  

4.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

5.  The evidence received since October 1978 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee condition and raises a reasonable possibility of substantiating that claim.  

6.  The Veteran's PTSD with secondary depressive disorder, not otherwise specified, and secondary alcohol abuse is marked/severe, resulting in occupational and social impairment with deficiencies in most areas such as work, family relations and mood.        

7.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's psychiatric disability.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A left ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The October 1978 rating decision, in which the RO denied the Veteran entitlement to service connection for a left knee condition, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978). 

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals, left knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for entitlement to an initial 70 percent evaluation for PTSD with secondary depressive disorder, not otherwise specified, and secondary alcohol abuse are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Codes 9411, 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

In this case, the RO provided the Veteran VCAA notice on these claims by letters dated June 2006, April 2007 and August 2008.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and noted the basis of the last denial of his claim for service connection for residuals of a left knee injury.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent one of the notice letters after initially deciding the Veteran's claim for service connection for a left ankle condition and claim to reopen the previously denied claim for service connection for residuals of a left knee injury; it is thus untimely.  The RO cured this timing defect later, however, by readjudicating these claims in a supplemental statement of the case issued in August 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records.  

During his November 2011 hearing, the Veteran testified that, in 1976 or 1979, he underwent an x-ray of his foot, the results of which are not of record.  When queried regarding where this occurred, however, he was unable to provide sufficient information for VA to obtain the results.  He indicated he thought that it might have occurred at Camden Clark Hospital, but he was not sure. 

The RO also afforded the Veteran VA examinations, during which examiners addressed the etiology and severity of the Veteran's hearing loss and left knee and psychiatric disabilities.  The opinion the VA examiner proferred in respect to the Veteran's hearing loss claim typically would be considered inadequate; however, in this case, it is not for the reasons discussed below.  

The RO did not afford the Veteran a VA examination in support of his claim of entitlement to service connection for a left ankle disorder; however, such action is not mandated.  Under 38 U.S.C.A. § 5103(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, as explained below, there is no competent evidence of record of a current left ankle disability, including one manifested by the left ankle symptoms the Veteran is competent to report.  VA's duty to provide the Veteran an examination in support of his left ankle claim is thus not triggered.


II.  Analysis

A.  Claims for Service Connection

The Veteran contends that he is entitled to service connection for bilateral hearing loss and a left ankle disorder.  Allegedly, both conditions developed secondary to events that occurred in Vietnam and Hawaii while serving on active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which includes sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

1.  Bilateral Hearing Loss

According to written statements the Veteran submitted during the course of this appeal, including in May 2006, February 2007, June 2007, June 2008 and September 2008, and his hearing testimony, presented in November 2011, during service, initially while undergoing training at jump and Ranger schools, where he used weapons and parachuted, and subsequently, in Vietnam, where he engaged in combat, he suffered acoustic trauma to his ears.  One such incident reportedly involved the Veteran setting up a protective zone for the night, after which someone set off a clamwar too close to a fire, causing a blast extending 75 feet away, where the Veteran was standing.  

The Veteran contends that, due to this trauma, he now has hearing loss.  He questions why, given his engagement in combat, VA did not concede that he suffered acoustic trauma in service, but rather, compared such trauma to his post-service noise exposure and denied his claim.  

The Board acknowledges the Veteran's assertions, but the evidence in this case, discussed below, does not support granting service connection for bilateral hearing loss.    

Post-service medical documents, including VA treatment records dated since 2006 and a report of VA audiological evaluation conducted in November 2009, confirm that the Veteran currently has hearing loss by VA standards.  Most recently, during the November 2009 VA examination, an audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
40
60
65
LEFT
15
20
45
60

Based on these findings, the examiner diagnosed bilateral sensorineural hearing loss.  The question is thus whether this condition is etiologically related to the Veteran's active service, including the alleged noise exposure and/or acoustic trauma, or whether it manifested to a compensable degree within a year of his discharge from service.    

The Veteran served on active duty from October 1970 to October 1973, including in combat in Vietnam.  The Board accepts as true that he experienced injury to his ears during this time period.  Certainly his service in this regard and military occupational specialty of light weapons infantryman would expose him to noise and place him at a greater risk for suffering acoustic trauma.  Although his service treatment records do not corroborate noise exposure or acoustic trauma, his assertion as a combat Veteran, which the Board deems credible, is consistent with the circumstances, conditions or hardships of his service and sufficient to substantiate that he suffered a bilateral ear injury during service under 38 U.S.C.A. § 1154.

The Veteran's service treatment records, however, do not establish that, during service, he developed hearing loss, including secondary to the noise exposure and/or acoustic trauma.  Rather he had normal hearing on entrance and separation examinations conducted in July 1970 and October 1973, respectively, but with 5 decibel threshold shifts on the left at 1000 hertz and on the right at 2000 hertz and 10 decibel threshold shifts on the left and right at 4000 hertz.  During his hearing, the Veteran initially testified that he started having hearing problems after the in-service incident that caused him acoustic trauma (blast that occurred while setting up protective zone), but upon further questioning by the undersigned, he clarified that he first noticed hearing loss after service, in the 1970s.  

According to post-service medical documents of record, including VA treatment records and the report of the VA audiological examination conducted in November 2009, the hearing loss manifested much later than the 1970s.  The Veteran first reported hearing loss during a VA outpatient treatment visit in 2006.  In January 2007, during another such visit, he reported that he was a diesel mechanic who had started wearing hearing protection in the past two years since he noticed hearing loss.  

One medical professional, the VA examiner who evaluated the Veteran in November 2009, discussed the etiology of the Veteran's hearing loss.  First he recorded the Veteran's in-service and post-service history of noise exposure, including occupational and recreational.  He noted that the Veteran had worked in a shovel factory for six years and as a diesel mechanic since 1984.  Based on this history, a noted review of the audiogram he conducted and progress notes of record, which include the Veteran's report of hearing loss manifesting two years prior to 2007, he ruled out a relationship between the hearing loss and in-service noise exposure.  His pointed out that the October 1973 discharge audiogram revealed normal hearing from 500 Hertz to 4000 Hertz bilaterally and concluded that the hearing loss was most likely due to the Veteran's noise exposure as a mechanic on diesel engines since 1984.   

Typically, in cases in which claimants are asserting that they began having trouble hearing in service, such an opinion would be considered inadequate.  In such a case, the opinion would be returned for an addendum opinion contemplating the Veteran's competent statements regarding hearing difficulties.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms (problems hearing), but lacking in medical training and expertise, is not competent to diagnose a medical condition (hearing loss by VA standards)).  In this case, however, the Veteran is not contending that his hearing difficulties began in service.  Although he initially asserted as such, he later clarified that such difficulties began after service, a statement corroborated by the 2007 VA outpatient treatment record.  The VA examiner's opinion is thus adequate, being based on all of the evidence of record, including the Veteran's more credible assertions.  (In 2007, the Veteran reported his medical history for the sole purpose of receiving treatment, not substantiating a claim for benefits).   

Based on these assertions and the VA examiner's medical opinion, the Board finds that the Veteran's bilateral hearing loss is not related to his active service and did not manifest to a compensable degree within a year of his discharge from such service.  In light of this finding, the Board concludes that bilateral hearing loss was not incurred in service and may not be presumed to have been so incurred.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

2.  Left Ankle Disorder

The Veteran alleges that, either in February 1971 or in the summer of 1972, while doing an insertion in Central Highlands, Vietnam with Charlie Company, 75th Ranger Battalion and descending upon a hot landing zone, he sprained his left ankle when he jumped out of a helicopter.  This injury, which reportedly hindered the Veteran from walking and standing and necessitated a medivac retrieval four hours later, resulted in his friend, L.R., filling in as point man, a job that resulted in his death by sniper fire.  Allegedly, once out of the hot zone, he received treatment, including casting, at a base facility; thereafter, he remained out of the bush for a month or two.  

The Veteran asserts that, once he returned to action in Vietnam and while serving in Hawaii, he still experienced some related symptoms.  He further asserts that, other than undergoing foot x-rays in 1976 or 1979, which allegedly showed an old hairline fracture, he has not sought treatment for foot complaints, but has a left ankle that is different looking than his right ankle with a bone sticking out more on the side.  He asserts that he has fallen and twisted the ankle and seen it turn blue after walking a long distance.   

Service treatment records establish that the Veteran received treatment for a left ankle injury during service, as the Veteran alleges.  On the date of the injury, in July 1971, x-rays revealed no abnormalities.  On separation examination conducted in October 1973, the examiner noted no residuals of the injury or any left ankle abnormalities.  

The crucial question with regard to this claim is whether the Veteran currently has a disability that represents residuals of the in-service left ankle injury.  The Veteran does not claim that such is the case, but rather argues that his left ankle looks different and occasionally gives out and turns blue.  Presumably he believes that the left ankle appearance and tendency to give out satisfy the current disability element of this service connection claim.  

The Veteran is competent to report and describe the way his left ankle looks and its tendency to give out as both are capable of lay observation.  Moreover, there is no information of record suggesting that his report in this regard is not credible.  Unfortunately, however, symptoms or a strange appearance, alone, not attributable to a diagnosed disorder, may not be considered a disability as defined by VA.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, as previously noted, the Veteran does not possess a recognized degree of medical knowledge to diagnose a left ankle disability or to attribute the giving out or any deformity to such a diagnosis.  Jandreau v. Nicholson, 492 F.3d at 1377.
During treatment visits dated since 2006 and VA examinations conducted in January 2010 and June 2010, the Veteran occasionally reported a history of an old left ankle injury and current left ankle pain and an inability to stand on a concrete floor.  One examiner noted a callus formation on the Veteran's left foot.  No examiner, however, diagnosed a left ankle disability, including one manifested by a tendency to give out and turn blue and appear deformed.

As previously indicated, to be entitled to a grant of service connection, the evidence must establish that a claimant has a current disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case there is competent and credible evidence of a left ankle callus formation and a tendency to give out and then turn blue, but no competent evidence of a disability representing residuals of the in-service left ankle injury.  The Board thus concludes that a left ankle disorder was not incurred in or aggravated by the Veteran's service.  Again, the evidence is not in relative equipoise.  Rather, as preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

B.  Claim to Reopen

In a rating decision dated in October 1978, the RO previously denied the Veteran's claim of entitlement to service connection for a left knee disorder.  In deciding the claim, the RO considered the Veteran's service treatment records, a letter from a private physician, a report of VA examination and an addendum report of VA examination.  The RO found that, although the Veteran injured his left knee in service, the injury was acute and transitory, the Veteran had no objective residuals of the injury, and there was no evidence of continuity of left knee symptomatology since the injury.  Based on these findings, the Board concluded that residuals of a left knee injury were not shown.

By letter dated in November 1978, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  The rating decision is thus final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978). 
The Veteran attempted to reopen his claim for service connection for a left knee condition by written statement received in May 2006.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's October 1978 decision includes post-service VA treatment records, reports of VA examinations, written statements of the Veteran and his representative and the Veteran's hearing testimony.  This evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee condition and raises a reasonable possibility of substantiating that claim. 

The new VA treatment records and reports of VA examinations establish that the Veteran currently has a left knee disorder, most recently diagnosed as degenerative joint disease, tears of the anterior cruciate, medial meniscus and lateral meniscus, a sprain of the collateral ligament and tendinopathy of the patella tendon, for which he has been receiving treatment since 2006.  The absence of this type of evidence -competent evidence of a current left knee disability - formed the basis of the RO's October 1978 denial of this claim.  

Having determined that new and material evidence has been received, the Board may reopen the claim of entitlement to service connection for residuals of a left knee disorder.  The Board may not, however, decide this claim on its merits as VA has not yet satisfied its duty to assist the Veteran in the development of this claim.

C.  Claim for a Higher Initial Evaluation

The Veteran claims entitlement to a higher initial evaluation for his PTSD with major depressive disorder, not otherwise specified, and alcohol abuse.  According to written statements he has submitted since February 2009 and his November 2011 hearing testimony, the 30 percent evaluation initially assigned this disability does not accurately reflect the severity of his psychiatric symptomatology and this symptomatology more nearly approximates the criteria for, at least, a 70 percent evaluation.  Such symptomatology allegedly includes depression, confusion, sleeping difficulties, nightmares, cold sweats, avoidance of crowds, and a tendency to check his house frequently at night and not see friends.  He points out that physicians have assigned him Global Assessment of Functioning (GAF) scores of 35 and 48, which show that sitting around (he does not work) causes him to think too much and has resulted in his psychiatric disability worsening.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 
 
1.  Schedular

The RO has evaluated the Veteran's PTSD with secondary depressive disorder, not otherwise specified, and secondary alcohol abuse as 30 percent disabling under DC 9411, according to the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent disability evaluation is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2011).

A 50 percent disability evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

In this case, the Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's psychiatric disability picture more nearly approximates the criteria for a higher initial evaluation.  During the entire course of this appeal, the Veteran's psychiatric symptoms have been marked/severe, resulting in occupational and social impairment, but not total, with deficiencies in most areas such as work, family relations and mood.   

During the course of this appeal, the Veteran did not seek mental health treatment.  He did, however, undergo VA mental health examinations, including in January and February 2010, and private psychological evaluations, including in September 2008 and August 2010.   

The Veteran underwent the initial September 2008 private evaluation for the purpose of determining whether his mental health complaints were attributable to PTSD.  During this evaluation, a private clinical psychologist confirmed the presence of PTSD.  As well, she diagnosed the Veteran with depression, anxiety and alcohol abuse.  A VA examiner has since attributed these conditions, at least in part, to the PTSD.  See report of VA examination conducted in February 2010.  

On the date of the initial evaluation, the Veteran reported that he had worked at a factory from 1974 to 1980 and as a diesel mechanic at a trucking company since 1980.  He also reported that he had been married, but divorced his spouse ten years prior to the evaluation.  He noted that he was moody and irritated all of the time and for the past eight or nine years had had no interest in being around others.  He indicated that he lived with his daughter, granddaughter, daughter's boyfriend and the boyfriend's daughter and had one friend, but listed "nobody" as his support system,.  He denied being involved in the community and church and having any current hobbies.  He indicated that he previously hunted and fished and now made canes.  He denied suicidal ideation.  

The examiner noted that the Veteran was appropriately groomed, maintained adequate eye contact, and had clear and relevant thoughts and reasonable insight and judgment.  She also noted that the Veteran had a bland affect with no variation, anxiety, feelings of low self esteem, depression, a lack of meaning in life, hopelessness, sadness, lacked joyfulness, mumbled a bit, did not always enunciate clearly, and had mild cognitive impairment.  

The examiner assigned the Veteran's psychiatric disabilities and alcohol abuse a GAF score of 48 based on depression, problems in several areas of functioning and a lack of leisure activities.  She noted that the Veteran had problems with a primary support group and social environment (no social support), a disruption of family life by divorce, occupational problems (job dissatisfaction), and other psychosocial and environmental problems (exposure to war disasters).  She further noted that secondary to the disability at issue, he had significant distress and marked impairment in social, occupational and other important areas of functioning.  

In January 2010, the Veteran underwent a VA PTSD examination for the purpose of confirming the presence of PTSD.  The Veteran reported that he no longer lived with the previously noted individuals and had begun renting a room in a friend's house.  He also reported that he no longer worked, having left employment two years prior to the examination because of knee and ankle problems.  He described multiple solitary leisure pursuits, including making canes, hunting, looking for arrowheads, fishing, using a metal detector, chopping wood, tinkering around, and doing other odd jobs.  He indicated that he made quick trips to the store when necessary, but disliked crowds. 

The examiner noted that his findings were inconsistent with those of the previously noted private clinical psychologist and that, although the tests the psychologist performed were a good measure for depression and alcohol abuse and other psychological and social difficulties, they were not necessarily a good measure for PTSD.  As previously noted, however, the Veteran's service-connected psychiatric disability encompasses all of these problems.  Therefore, all findings of the various tests used by the psychologist are relevant in this case.

The VA examiner, focusing solely on whether had PTSD, noted that the Veteran was appropriately groomed and cooperative and had orientation that was intact to person, place and time, unremarkable thought content, and no delusions, hallucinations, obsessive/ritualistic behavior, homicidal or suicidal thoughts or impairment in judgment.  He also noted that the Veteran yawned, was easily distracted, inarticulate and indifferent and had a blunted affect, dysphoric mood, difficulty with attention tasks, paucity of ideas, sleep impairment, poor impulse control, episodes of violence (two prior domestic violence convictions and a bar fight), poor recall, a mildly impaired remote memory, a moderately impaired immediate memory, recurrent distressing dreams of Vietnam, feelings of detachment, estrangement from others and anger outbursts.     

The examiner did not diagnose PTSD, indicated that the Veteran had mild to moderate depression, and assigned that disability a GAF score of 55.  He concluded that the symptoms resulting from the alcohol abuse, including the depression, caused reduced reliability and productivity, but not deficiencies in most areas such as judgment, thinking, family relations, work, mood and school.  He noted that if the Veteran sought employment or was working, he would have serious difficulty.

In February 2010, he underwent another VA PTSD examination to reconcile the conflicting diagnoses of record.  On that date, the Veteran reported the same previously noted history, but added that he left his job in 2007, in part, because he could not get along with his supervisor or relate to others.  He also added that he occasionally socialized with the friends with whom he lived (rented one of the rooms in the house).  

The examiner noted that the Veteran had a serious affect with limited broadening, a mildly to moderately depressed mood, attention disturbances, sleeping difficulties, a history of violent behavior, a tendency to isolate and spend time alone, thoughts (not serious) of suicide, but with no intent or plan, fair impulse control, problems with activities of daily living (cannot go shopping), and mildly impaired memory.  The examiner diagnosed PTSD and focusing solely on that condition, assigned a GAF score of 55, representing moderate symptoms and moderate impairment in both social and occupational functioning.  He explained that if the additional diagnoses of depressive disorder, not otherwise specified, and alcohol abuse were also considered, he would assign these disorders a GAF score in the 45 to 50 range.  He indicated that the Veteran was quite limited socially and recreationally, needed mental health treatment, and, if in an employment situation, would have problems with productivity and reliability.    

In August 2010, the Veteran underwent the most recent psychological evaluation.  (In November 2011, after submitting the report of this evaluation directly to the Board, the Veteran's representative waived initial RO consideration thereof.)  He reported that he had been living with a girlfriend for the past three months because of a homelessness issue and described their relationship as positive.  He also reported that he had a limited support system, but considered his family a source of help.  He noted that he had been previously married for 24 years and had worked for the same employer for 25 years, but left due to knee and ankle problems, an inability to interact appropriately with supervisors and co-workers, and a low frustration tolerance.  He described the same psychiatric symptoms noted above, but added hypervigilance and excessive and persistent daily worry, and indicated that, on most days, he stayed home.  He indicated that these symptoms interfered with his work, household chores and duties, relationships with friends and family, fun and leisure activities, sex life, general life satisfaction and overall level of functioning in all areas of life.

According to the psychologist, the Veteran had received outpatient psychiatric treatment (although Veteran never reported this fact and, in the latter part of his report, the psychologist advised the Veteran to begin such treatment), but was not taking prescribed medication and had symptoms that caused significant distress and impairment in social, occupational and other important areas of functioning.  The psychologist described these symptoms as a slightly elevated anxiety level, an angry mood, constricted affect, moments of stuttering or not being able to find the correct word, significant impairment in delayed recall, and moderate impairment in concentration.  Based on testing, he characterized the Veteran's level of impairment in functioning as severe and assigned a GAF score of 35.  He noted that the Veteran had problems with a primary support group (divorced wife of 24 years, limited support system), was unable to maintain employment due to ankle and knee pain, issues appropriately interacting with staff, and low frustration tolerance, and economic and other psychosocial and environmental problems.   

According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV), a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

Based on these definitions, the GAF scores assigned the Veteran's psychiatric and alcohol abuse symptoms represent serious to major impairment, confirming the 2008 and 2011 private psychologists' characterizations and the VA examiner's February 2010 VA examiner's characterization of the Veteran's psychiatric and alcohol abuse symptoms, considered collectively, as marked and severe.  

The Board places less evidentiary weight on the VA examiner's January 2010 GAF score of 55, which indicates, at worst, moderate impairment, because, according to the report of the January 2010 examination, it is unclear whether, in assigning this score, the examiner contemplated all symptoms of the service-connected disability at issue in this case, characterized as PTSD, depressive disorder not otherwise specified, and alcohol abuse.  He discussed the Veteran's depression and alcohol abuse only and, one month later, another VA examiner evaluated the Veteran and assigned a lower GAF score contemplating not only the depression and alcohol abuse, but also the Veteran's PTSD.  It seems unlikely that the Veteran's disability picture changed to such an extent in just one month.

Although during his most recent private psychological evaluation, the Veteran reported facts that seemed to indicate improvement socially, including living with his girlfriend and considering his family somewhat of a support system, the psychologist noted no such improvement, instead characterizing the disability as severe.  In fact, according to both psychologists and the latter VA examiner,
the Veteran's psychiatric disability, as characterized by the RO, gradually worsened during the course of this appeal, from 2006 to 2011, and even at its mildest level, was marked.  This disability caused occupational and social impairment with deficiencies in most areas such as work, where the Veteran was unable to get along with his supervisor and co-workers and had low frustration tolerance, family relations, which were minimal and had resulted in a divorce after 24 years of marriage, and mood, with depression manifesting daily.  A psychiatric disability this severe warrants the assignment of a 70 percent evaluation under DCs 9411 and 9434.      

The symptoms of this disability do not warrant the assignment of a 100 percent evaluation, however, as they do not cause total occupational and social impairment.  There were no findings of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Initially, during the course of this appeal, the Veteran worked, albeit with difficulty.  Later, he reported that he left his job in 2007 due primarily to his left knee and ankle problems and secondarily to his psychiatric and alcohol abuse symptoms.  In addition, from 2008 to 2011, he showed greater interest in social activities, first socializing with his housemates and then living with a girlfriend.  He was not completely isolative at any time during this appeal. 

2.  Extraschedular 

In certain circumstances, a claimant may be assigned a higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

If the claimant or the evidence raises the question of entitlement to a higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has raised the question of whether he is entitled to a higher initial evaluation for PTSD on an extraschedular basis by asserting interference with employment.   Referral is not necessary, however, because the schedular criteria reasonably describe the level of severity and symptomatology of the PTSD.  The criteria contemplate not only the nature of the Veteran's psychiatric and alcohol abuse symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Given this fact, the Board need not proceed further by determining whether the Veteran's PTSD disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his psychiatric disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted evaluation is the most appropriate given the evidence of record. 

Based on the previous findings, the Board concludes that the criteria for an initial 70 percent evaluation for PTSD with secondary depressive disorder, not otherwise specified, and secondary alcohol abuse are met.  In reaching this decision, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left ankle disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for residuals, left knee injury, is reopened and, to this extent only, granted.

An initial 70 percent evaluation for PTSD with secondary depressive disorder, not otherwise specified, and secondary alcohol abuse is granted.



REMAND

Prior to adjudicating the claims of entitlement to service connection for tinnitus and residuals of a left knee injury, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, when, as in this case, the Board reopens a claim after the RO denied reopening the same claim, the matter generally must be returned to the RO for consideration of the merits of the claim.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is so because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403 (internal citations omitted).  For the Board to then discuss the merits of the claim, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the claimant the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2002).  Id. at 399.  The Board may proceed to decide the claim on its merits if it first secures the claimant's waiver of initial RO consideration, or determines that the claimant would not be prejudiced by a decision to proceed in adjudicating the claim.  Id. at 399-400.  In this case, no such waiver is of record and the Veteran would be prejudiced if the Board proceeded in deciding his claim for service connection for residuals of a left knee injury.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  During the course of this appeal, the RO afforded the Veteran VA examinations in support of his claims for service connection for the left knee disorder and tinnitus, but the reports of these examinations are inadequate to decide these claims.  

With regard to the left knee claim, in a report of VA examination conducted in June 2010, a VA examiner ruled out a relationship between the Veteran's left knee disorder and active service on the bases that the Veteran did not sustain a left knee injury during service in Vietnam, that the left knee injury he sustained in 1973 did not require hospitalization or result in remarkable findings, that he did not report left knee problems on discharge examination, and that a 1978 VA examination clearly showed that the Veteran sustained a post-service left knee work injury.  The opinion is inadequate as it does not contemplate the Veteran's competent report of a 1971 left knee injury, sustained while engaging in combat, and continuity of left knee symptomatology following the injury.  Moreover, it is based on an inaccurate accounting of the record.  The 1978 VA examination report to which the examiner refers does not include a notation of a post-service left knee work injury, but rather a comment indicating that the Veteran's left knee popped in and out and that he last experienced left knee swelling while working in a shoe factory.  This comment does not necessarily mean that the swelling resulted from a work injury.  It could also mean that the Veteran was experiencing residuals of the alleged 1971 in-service left knee injury and/or the documented 1973 in-service left knee injury.  Consideration of the Veteran's assertions and a review of the 1978 VA examination are necessary to provide an adequate opinion on the etiology of the Veteran's left knee disorder.  

With regard to the tinnitus claim, in a report of VA examination conducted in November 2009, a VA examiner ruled out a relationship between the Veteran's tinnitus and active service on the basis that the Veteran had normal hearing on separation.  The examiner found that the tinnitus was most likely due to the Veteran's post-service exposure to noise while working as a mechanic on diesel engines since 1984.  Again, the opinion is inadequate as it does not contemplate the Veteran's competent report of in-service ear injuries, sustained while engaging in combat, and continuous ringing in his ears following the injury.  Consideration of these assertions is necessary to provide an adequate opinion on the etiology of the Veteran's tinnitus.  

Third, in addition, there appears to be some question in the record as to whether the Veteran experienced a left knee work injury following discharge, the records of which might be pertinent to this claim.  At his hearing, the Veteran denied having experienced any work-related left knee injury.  Recently, however, his representative submitted a report of psychological assessment that includes a history of two post-service accidents, one involving the Veteran being hit by a truck while working at DuPont and the other involving him being hit by a car as a civilian.  Clarification regarding this matter is needed and, depending on the information the Veteran provides, assistance in obtaining any pertinent records might also be needed.  

Fourth, during VA examinations conducted during the course of this appeal, an August 2010 psychological assessment and his November 2011 hearing, the Veteran asserted that his left knee disorder had interfered with his jobs, necessitating a transfer to another position and resulting in a layoff.  As this case is being remanded for other reasons, on remand, it would be wise to contact the Veteran and inquire as to whether his employer(s) is(are) in possession of any medical records that might be pertinent to this appeal.  

This case is REMANDED for the following actions:

1.  Contact the Veteran and ask him whether any of his past employers are in possession of medical records referring to his left knee or tinnitus, and whether, after service, including while working, he sustained any left knee injuries.  Also ask him to describe the nature of the previously noted truck and car accidents, including all injuries sustained therein.   

2.  If the Veteran identifies any post-service or accident-related left knee injuries, secure and associate with the claims file records or reports of the injuries and/or accidents.  

3.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for residuals of a left knee injury.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that the Veteran is competent to report observable symptoms he experienced during and after service, including, in part, left knee pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) Record in detail the Veteran's history of left knee injuries and symptoms; 

b) Diagnose any left knee disorder shown to exist; 

c) Review the report of VA examination conducted in October 1978 and indicate whether, as the previous VA examiner noted, it establishes that the Veteran sustained a left knee injury after his discharge from service, while working;

d) Assuming the competency and credibility of the Veteran's reported history of left knee injuries and symptoms, opine whether the disorder(s) is(are) at least as likely as not related to the Veteran's active service, including the alleged and documented in-service left knee injuries, as described; 

e) Provide detailed rationale, with specific references to the record, for the opinions expressed; and

f) If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

4.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for tinnitus.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that the Veteran is competent to report observable symptoms he experienced during and after service, including ringing in his ears, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) Record in detail the Veteran's history of noise exposure, acoustic trauma and ringing in his ears;

b) Assuming the competency and credibility of the Veteran's reported history, opine whether the Veteran's tinnitus is at least as likely as not related to his active service, including the alleged noise exposure and acoustic trauma, 

c) Provide detailed rationale, with specific references to the record, for the opinion expressed; and

d) If the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

5.  Review the examination reports to ensure that they comply with these remand instructions and, if not, return them to the examiners for correction.  

6.  Readjudicate the claims being remanded.  If either benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome of the remanded claims, but reminds the Veteran that he has the right to submit additional evidence and argument on these claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


